Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT, COMMENT AND REASONS FOR ALLOWANCE

Claims 41-61 (as renumbered below) of G. Kelly et al., US 16/091,706 (Apr. 6, 2017) are pending and in condition for allowance.  

Examiner Amendment

An Examiner’s amendment to the record is set forth below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Amend the claims as follows:

Renumber claims 11-15 as claims 43-47.  

Renumber claims 21-27 as claims 48-54.  

Renumber claim 29 as claim 55.  

Renumber claims 34-37 as claims 56-59.  

Renumber claims 39 and 40 as claims 60 and 61.  

Claim Rejections - 35 USC § 103

Rejection of claims 3, 11-15, 18-27, 29, 34-40, and 42 under AIA  35 U.S.C. 103 as being unpatentable over primary reference G. Kelly et al., WO 2005/049008 A1 (2005) (“Kelly”) 

Statement of Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

The instant case has been extensively prosecuted.  The instant claims are considered free of the art of record.  As stated in the previous office action, the cited art does not provide sufficient motivation to one of ordinary skill in the art to practice the specific treatment regime of instant claim 41.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622